                                          Case 4:20-cv-05309-PJH Document 185 Filed 03/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COLIN SCHOLL, et al.,                              Case No. 20-cv-05309-PJH
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: PRO SE INMATE
                                                 v.                                         FILINGS
                                   9

                                  10     STEVEN MNUCHIN, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court continues to receive a large volume of attempted filings from pro se inmates in

                                  14   this closed case. As members of the plaintiff class, such inmates are represented parties and may

                                  15   file motions, requests and other documents only through their counsel of record. Accordingly,

                                  16   with good cause appearing, IT IS HEREBY ORDERED that the clerk will forward any such

                                  17   attempted filings to the counsel of record. Counsel may return to the court any attempted filings

                                  18   that they believe require court review and are beyond the scope of this case. Such attempted

                                  19   filings may include allegations that prison staff are interfering with inmates’ mail with respect to

                                  20   obtaining economic impacts payments (“EIP”) or other allegations that do not concern general

                                  21   requests regarding obtaining the EIP or denial of the EIP. The court will not retain copies of the

                                  22   pro se attempted filings that are forwarded to counsel.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 19, 2021

                                  25

                                  26                                                                  /s/ Phyllis J. Hamilton
                                                                                                     PHYLLIS J. HAMILTON
                                  27                                                                 United States District Judge
                                  28
